  Exhibit 10.5


 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 7th
day of November, 2018 with an effective date as of the 6th day of November, 2018
(the “Effective Date”), by and between Fusion Connect, Inc., a Delaware
corporation (hereinafter called the “Company”), and Matthew D. Rosen
(hereinafter called “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company currently employs Executive as Chief Executive Officer
pursuant to the terms of an employment agreement, dated as of November 5, 2015,
by and between the Company and Executive (the “2015 Agreement”);
 
WHEREAS, the Company and its wholly-owned subsidiary Fusion BCHI Acquisition LLC
(“Merger Sub”) entered into an Agreement and Plan of Merger (“Merger Agreement”)
with Birch Communications Holdings, Inc. (“BCHI”), pursuant to which, among
other things, BCHI merged with and into Merger Sub (the “Merger”) and the
separate corporate existence of BCHI ceased with Merger Sub as the surviving
corporation in the Merger;
 
WHEREAS, the Company and Executive desire to continue Executive’s employment
with the Company, on the terms set forth in this Agreement (the “Closing”);
 
WHEREAS, upon the Effective Date, this Agreement shall supersede and replace the
2015 Agreement and all prior agreements concerning the terms of Executive’s
employment with the Company that may exist in its entirety.
 
NOW THEREFORE, the Company and Executive, intending to be legally bound, hereby
mutually covenant and agree as follows:
 
ARTICLE I
Employment and Term
 
1.1 Employment and Term. The Company hereby agrees to continue to employ
Executive and Executive hereby agrees to continue to serve the Company, on the
terms and conditions set forth herein, for the period commencing on the
Effective Date and expiring on October 31, 2021 (the “Initial Term”), unless
sooner terminated as hereinafter set forth; provided, however, that the Initial
Term shall automatically be extended for an additional two (2) year period
thereafter (the “Term Extension,” together with the Initial Term, the
“Employment Period”) unless and until one party provides the other party with
written notice of its intent to terminate the Initial Term no less than ninety
(90) days prior to its expiration. This Agreement shall supersede and replace
the 2015 Agreement and all prior agreements concerning the terms of Executive’s
employment with the Company that may exist in their entirety.
 
 

 
 
1.2 Duties of Executive. For the Employment Period, Executive shall continue to
serve as the Chief Executive Officer of the Company and each of its subsidiaries
(collectively, the “Companies”) and shall have powers and authority superior to
any other officer or employee of the Companies. In addition, during the
Employment Period, Executive shall serve as the Chairman of the Board of
Directors of the Company (the “Board”). Executive shall be required to report
solely to, and shall be subject solely to the supervision and direction of, the
Board and no other person or group shall be given authority to supervise or
direct Executive in the performance of his duties. In addition, Executive shall
regularly consult with the Vice-Chairman of the Board with respect to the
Company’s business and affairs. Executive shall devote substantially all his
working time and attention to the business and affairs of the Company (excluding
any vacation and sick leave to which the Executive is entitled), render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Companies. It shall not be a violation of this
Agreement for the Executive to (a) serve on corporate, civic or charitable
boards or committees, (b) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (c) manage personal investments, so long
as such activities do not interfere in any material manner with the performance
of the Executive’s responsibilities as the Chief Executive Officer of the
Companies in accordance with this Agreement.
 
1.3 Place of Performance. In connection with his employment by the Company, the
Executive shall be based at the Company’s principal executive offices located in
Manhattan, New York except for travel reasonably necessary in connection with
the Company’s business.
 
ARTICLE II
Compensation and Benefits
 
2.1 Base Salary. Commencing on December 31, 2018, Executive shall receive a base
salary at the annual rate of not less than $1,000,000.00 (the “Base Salary”)
during the Employment Period, with such Base Salary payable in installments
consistent with the Company’s normal payroll schedule, but in no event less
frequently than monthly, and subject to applicable withholding and other taxes.
The Base Salary shall be reviewed by the Board (or authorized committee thereof)
on an annual basis and will be adjusted for cost of living increases,
performance, and market conditions. The Base Salary, if increased, shall not
thereafter be decreased for any reason.
 
2.2 Annual Incentive Compensation. For each calendar year during the Employment
Period, Executive shall be entitled to receive annual bonus payments and/or
incentive compensation based upon the achievement of corporate and individual
performance targets, which shall be determined by the Board (or any authorized
committee thereof) within the first 90 days of each calendar year after
consultation with the Executive. Such potential bonus payments and/or incentive
compensation shall be considered at least annually by the Board or committee and
shall be determined in good faith by the Board or committee based upon actual
corporate and individual performance for such year and shall be payable in
accordance with the procedures specified by the Board. Executive’s annual bonus
targeted amount will be up to two hundred percent (200%) and no less than fifty
percent (50%) of Executive’s Base Salary then in effect; provided, however, that
for the initial calendar year of employment, Executive shall receive an annual
cash bonus with a minimum annual payout level for such bonus of 50% of his Base
Salary. In determining annual bonuses, the Board shall consider, among other
factors, the role that Executive has played during the year in structuring
proposed mergers and acquisitions and financing transactions and any investment
banking fees that may have been saved as a result of him providing such services
of the Company’s behalf. Annual bonus payments and/or incentive compensation
shall be paid no later than March 15th of the year following the end of the
performance period.
 
 
-2-

 
 
2.3 Special Cash Bonus. In recognition of the strategic leadership that
Executive will continue to provided the Company with regard to on-going
integration activities associated with the Company’s acquisition of Birch
Communications and MegaPath, Executive shall receive a special cash bonus in the
amount of $2,383,333.28, subject to applicable withholdings, $563,888.88 to be
paid on January 15, 2019 and $363,888.88 to be paid on each of February 15,
March 15, April 15, May 15 and June 15, 2019 (each such date a “Payment Date”).
Interest shall accrue on the $2,383,333.28 cash bonus from May 5, 2018 at the
rate of eight percent (8%) per annum with such interest amount to be paid pro
rata on the same date as the bonus Payment Date(s) in 2019.
 
2.4 Equity Compensation.
 
(a) Executive shall be entitled to participate in all equity compensation plans
of the Company (the “Plans”) in effect during the term of this Agreement.
 
(b) The Company agrees to grant Executive 3,961,934 shares of restricted stock
of the Company (the “Restricted Stock Award”) pursuant to the Fusion
Telecommunications International, Inc. 2016 Equity Plan (the “2016 Equity
Incentive Plan”), within five (5) business days following execution of this
Agreement by both parties.
 
Notwithstanding the date on which the shares of restricted stock are actually
granted and delivered to Executive, the Restricted Stock Award shall vest and be
non-forfeitable as follows: (i) 657,682 shares shall be vested on the date this
Agreement is executed by both parties, and (ii) 10.0% of the remaining 3,304,249
shares of restricted stock shall vest and be non-forfeitable on a quarterly
basis over a 2.5 year period until all of the shares have vested subject to
Executive’s continued employment with the Company on each such vesting date,
except as otherwise set forth herein. The Company shall permit Executive to
satisfy any federal, state, local and employment tax withholding obligations by
withholding shares of stock subject to the Restricted Stock Award as permitted
pursuant to Article 15 of the 2016 Equity Incentive Plan or any new equity
incentive plan, as the case may be, and any applicable award agreement.
 
(c) Notwithstanding the preceding clause (b) or anything contained in this
Agreement to the contrary, all options, restricted shares or other equity-based
grants (whether granted in connection with the Agreement or otherwise and
whether or not granted and delivered under clause (b)) shall vest and become
immediately exercisable as to 100% of the shares of common stock not otherwise
vested upon any termination of Executive’s employment pursuant to Section 3.5.
Moreover, all equity-based awards held by Executive as of immediately prior to
any “Change in Control” (as hereinafter defined) shall vest in full immediately
upon a Change in Control, with all applicable performance-based vesting
conditions deemed satisfied at the maximum level. In the event that Executive is
terminated pursuant to Section 3.5, Executive shall have the right to exercise
his options for the longer of (i) five (5) years from the effective date of his
employment termination (but not beyond the expiration date of the options which
shall be the tenth anniversary of the grant date), or (ii) the remaining term of
the options. For the avoidance of doubt, the Company’s non-renewal of
Executive’s employment following expiration of the Initial Term or any Term
Extension shall be considered as a Termination Without Cause pursuant to Section
3.5 for purposes of vesting of any and all unvested options and restricted
shares. Additionally, notwithstanding the preceding clause (c) or anything
contained in this Agreement to the contrary, an additional eighteen (18) months
of the unvested options and restricted shares shall vest and become immediately
exercisable upon any termination of Executive’s employment pursuant to Sections
3.2 or 3.3.
 
 
-3-

 
 
(d) The Company shall take all action reasonably requested by Executive to
permit a “cashless” exercise of some or all of his options or the payment of
applicable federal, state, local and employment taxes upon the vesting of
restricted shares or the settlement of any other equity-based awards in
accordance with the terms of the applicable Plan.
 
(e) During the Employment Period, Executive shall be eligible to receive, from
time to time, other equity-based awards in amounts, and subject to such terms,
conditions, and restrictions as determined by the Compensation Committee of the
Board in its sole discretion. The methodology for determining the amount, terms,
conditions, and restrictions of Executive’s equity-based awards during the
Employment Period will be no less favorable to Executive than the methodology
used by the Compensation Committee of the Board for all other senior-level
executives of the Companies.
 
(f) The provisions of the Plans shall not be adversely modified as to the
Executive without the Executive’s prior written consent.
 
2.5 Expense Reimbursement. During the Employment Period, the Company, upon the
submission of reasonable supporting documentation by Executive, shall reimburse
Executive for all reasonable expenses actually paid or incurred by Executive in
the course of, and pursuant to, the business of the Company, including expenses
for travel and entertainment. Expenses shall be reimbursed under this Section
2.5 within sixty (60) days of submission of reasonably supporting documentation
by Executive.
 
2.6 Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable to other key
executives of the Companies, in each case comparable to those currently in
effect or as subsequently amended. Such plans, practices, policies and programs,
in the aggregate, shall provide Executive with compensation, benefits and reward
opportunities at least as favorable as the most favorable of such compensation,
benefits and reward opportunities provided at any time hereafter with respect to
other key executives of the Companies.
 
2.7 Welfare Benefit Plans. During the Employment Period, Executive and/or
Executive’s spouse and eligible dependents, as the case may be, shall be
eligible for participation in, and shall receive all benefits under, welfare
benefit plans, practices, policies and programs provided by the Companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs), at least as favorable as the most
favorable of such plans, practices, policies and programs in effect at any time
hereafter with respect to other key executives of the Companies.
 
2.8 Working Facilities. During the Employment Period, the Company shall furnish
the Executive with an office, a secretary and such other facilities and services
suitable to his position and adequate for the performance of his duties
hereunder.
 
2.9 Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Companies as in effect at any time hereafter with respect
to other key executives of the Companies; provided, however, that in no event
shall Executive be entitled to fewer than five (5) weeks paid vacation per year.
 
 
-4-

 
 
2.10 Indemnification; D&O Insurance. The Company shall at all times maintain
directors’ and officers’ liability insurance under which Executive shall be
covered on a basis that is no less favorable than the coverage provided to any
director or executive officer of the Companies, and the Company shall otherwise
indemnify Executive to the fullest extent permitted by applicable law, whether
under the Company’s governing documents or otherwise.
 
2.11 Sale Bonus. In the event that all or substantially of the consolidated
assets of the Companies are sold, or more than 50% of its equity securities (in
vote and value) is sold to a person or entity, or group of affiliated persons or
entities, in one or a series of related transactions (“Company Sale”), during
the term of this Agreement while Executive remains employed as Chief Executive
Officer of the Companies or if transaction documents in respect of a Company
Sale are signed during the six-month period immediately following Executive’s
termination for any reason other than a Termination for Cause pursuant to
Section 3.1 below, Executive will be eligible to receive, and the Company shall
pay, within five (5) business days of closing of the Company Sale, a one-time
bonus equal to 3% of the aggregate consideration paid/distributed to
stockholders of the Company, which bonus shall be paid in cash.
 
ARTICLE III
Termination
 
3.1 Termination for Cause. Notwithstanding anything contained in this Agreement
to the contrary, this Agreement may be terminated by the Company for Cause. As
used in this Agreement, “Cause” means (a) subject to the following sentences, an
act or acts of personal dishonesty taken by Executive and intended to result in
personal enrichment of Executive at the expense of the Companies and that are
not remedied within thirty (30) days after receipt of written notice thereof
from the Company, (b) subject to the following sentences, violation by Executive
of any material obligations of Executive under this Agreement which are
demonstrably willful and deliberate on Executive’s part and which are not
remedied within thirty (30) days after receipt of written notice thereof from
the Company, or (c) the conviction of the Executive for any criminal act which
is a felony. Upon any determination by the Board that Cause exists under clauses
(a) and (b) of the preceding sentence, the Board shall cause a special meeting
of the Board to be called and held at a time mutually convenient to the Board
and Executive, but in no event later than ten (10) business days after
Executive’s receipt of the notice contemplated by clauses (a) and (b). Executive
shall have the right to appear before such special meeting of the Board with
legal counsel of his choosing to refute any determination of Cause specified in
such notice, and any termination of Executive’s employment by reason of such
Cause determination shall not be effective until Executive is afforded such
opportunity to appear, unless Executive fails to make himself available during
such ten (10) business day period. Any termination for Cause pursuant to clause
(a) or (b) of the first sentence of this Section 3.1 shall be made in writing by
the Board to Executive, which notice shall set forth in reasonable detail all
acts or omissions upon which the Board is relying for such termination. Upon any
termination pursuant to this Section 3.1, Executive shall be entitled to be paid
his Base Salary to the date of termination and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of such termination). For purposes of this
provision, no act or failure to act, on the part of Executive, shall be
considered “willful” unless it is done, or omitted to be done, by Executive in
bad faith or without reasonable belief that Executive’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Company. If the Board does not deliver to Executive written notice of
termination within sixty (60) days after the Board has actual knowledge that an
event constituting Cause has occurred, the event will no longer constitute
Cause.
 
 
-5-

 
 
3.2 Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Board, by written notice to Executive, shall at all times have the
right to terminate this Agreement, and Executive’s employment hereunder, as a
result of Executive’s Disability. As used in this Agreement, “Disability” means
the absence of Executive from Executive’s duties and responsibilities provided
for herein for a period of more than one hundred twenty (120) consecutive days
in any 12-month period as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
(i) the Company and reasonably acceptable to Executive or Executive’s legal
representative and (ii) the insurance company which insures the Company’s
long-term disability plan in which the Executive is eligible to participate. In
such event, Executive’s employment with the Company shall terminate effective on
the 10th day after receipt of such notice by Executive (the “Disability
Effective Date”), provided that, within the 10 days after such receipt,
Executive shall not have returned to full-time performance of Executive's
duties. Subject to Section 3.7, upon any termination pursuant to this Section
3.2, Executive shall be entitled to be paid an amount equal to Base Salary for
the remaining term of the Agreement. In the event that this Agreement has less
than six (6) months remaining at such time, Executive shall be entitled to a
payment equal to six (6) months of his Base Salary. In addition, Executive shall
be entitled to any earned but unpaid bonus payments, incentive compensation
and/or equity compensation pursuant to Article II above, any accrued but unused
vacation pay, reimbursement for reasonable business expenses incurred prior to
the date of termination (collectively, the “Accrued Obligations”), as well as
any applicable disability income payments under any disability income plan of
the Company.
 
3.3 Death. In the event of the death of Executive during the term of this
Agreement, the Company shall pay to the estate of the deceased Executive an
amount equal to the Base Salary for the remaining term of this Agreement. In the
event that this Agreement has less than six (6) months remaining at such time,
Executive’s estate shall be entitled to a payment equal to six (6) months of his
Base Salary. In addition, Executive’s estate shall be entitled to the Accrued
Obligations, as well as any applicable life insurance benefits under any life
insurance plan of the Company.
 
3.4 Optional Termination. Notwithstanding anything contained in this Agreement
to the contrary, Executive shall, by giving the Company no less than thirty (30)
days prior written notice, have the right to terminate this Agreement at his
sole discretion. Upon any termination pursuant to this Section 3.4, the
Execution shall be entitled to be paid his Base Salary to the date of
termination and the Company shall have no further liability hereunder (other
than the Accrued Obligations), unless the Executive and the Company agree to a
different arrangement.
 
3.5 Termination Without Cause. At any time during the Employment Period, the
Company shall have the right to terminate Executive’s employment hereunder by
written notice to Executive; provided, however, that in addition to the Accrued
Obligations the Company shall (a) pay to Executive in cash, in twelve (12) equal
monthly installments, after the effective date of the termination, any pro-rata
bonus that would be payable had Executive completed a full year of employment
and performance metrics, if any, were met, (b) pay to Executive, in cash, in
twelve (12) equal monthly installments, after the effective date of the
termination, an amount equal to two hundred percent (200%) of his Base Salary
then in effect and two hundred percent (200%) of his highest annual bonus for
the three (3) years preceding Executive’s termination subject to Section 3.7,
and (c) use reasonable efforts to maintain Executive’s coverage (and, where
applicable, the coverage for his spouse and eligible dependents) under the
Company’s medical plan(s) for the duration of the Post-Employment Restricted
Period (as defined below) on the same terms as immediately prior to the
termination of Executive’s employment, provided that, in the event that such
coverage cannot be maintained, the Company shall, for the duration of the
Post-Employment Restricted Period, reimburse Executive for premiums paid by
Executive to continue such coverage pursuant to COBRA. The Company shall be
deemed to have terminated the Executive’s employment pursuant to this Section
3.5 if such employment is terminated (a) by the Company without Cause, or (b) by
the Executive voluntarily for “Good Reason.” For purposes of this Agreement,
“Good Reason” means:
 
 
-6-

 
 
(i) the assignment to Executive of any duties inconsistent in any material
respect with Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1.2 of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by Executive;
 
(ii) any failure by the Company to comply with any of the provisions of Article
II or Section 5.9 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive;
 
(iii) the Company’s requiring Executive to be based at any office or location
more than 25 miles from Grand Central Station in New York, New York, except for
travel reasonably required in the performance of Executive’s responsibilities;
 
(iv) any change in the designation of the person that Executive is obligated to
report to under Section 1.2 hereof;
 
(v) any purported termination by the Company of Executive’s employment otherwise
than as expressly permitted by this Agreement;
 
(vi) any failure by the Company to comply with and satisfy Section 5.3(c) of
this Agreement;
 
(vii) any termination by Executive for any reason during the six (6)-month
period following the effective date of any “Change in Control”; or
 
(viii) all payments pursuant to Section 3.5 are conditioned upon Executive’s
execution and delivery of a release (the “Release”) of any and all claims that
Executive may have against the Companies and their directors, officers or
stockholders related to Executive’s employment and/or termination of employment
and such release becoming effective and irrevocable in accordance with its terms
on or before the 30th day following Executive’s termination of employment. If
Executive fails to execute and deliver the Release, or if the Release has not
become effective and irrevocable by the 30th day after the date of Executive’s
termination of employment, Executive shall not be entitled to any payments
pursuant to Section 3.5; provided, however, that if the 30-day period begins in
one taxable year and ends in a second taxable year, such payments shall not
commence until the second taxable year. The Release shall be in a form
satisfactory to the Company and shall be a general release of all claims, except
that such release shall not include and shall not limit or release (A)
Executive’s rights or claims relating to the obligations of the Company under
this Agreement that are conditioned upon execution of the Release; (B)
Executive’s rights to indemnification from the Companies in respect of
Executive’s services as a director, officer or employee of the Companies (or of
any entity for which Executive has served in any such capacity or a similar
capacity at the request of the Companies) as provided by law, any
indemnification agreement or similar agreement by and between the Company and
Executive, the certificates of incorporation or bylaws (or like constitutive
documents), or any of Executive’s rights to payment under any director’s and
officer’s liability insurance carried by the Companies; (C) Executive’s
entitlement, if any, to continued medical, dental and vision insurance coverage
under and pursuant to COBRA; (D) any rights of Executive under any welfare
benefit plan, practice or program provided by the Companies (including medical,
dental, short-term and long-term disability, salary continuance, life insurance,
accidental death and travel accident insurance plans and programs) in which
Executive participated prior to the termination date; or (E) any rights or
claims of Executive that may arise out of events occurring after the effective
date of the Release. The Company shall promptly deliver the Release to Executive
upon termination of his employment.
 
 
-7-

 
 
3.6 Benefits. Except as otherwise expressly provided herein or in the applicable
plan, Executive’s accrual of, or participation in plans providing for, the
benefits pursuant to Sections 2.6 and 2.7 shall cease at the effective date of
the termination of employment under this Agreement, and Executive shall be
entitled to accrued benefits pursuant to such plans only as provided in such
plans.
 
3.7 Section 409A.
 
(a) This Agreement is intended to comply with or otherwise be exempt from
Section 409A and its corresponding regulations, to the extent applicable, and
shall be so construed. Notwithstanding anything in this Agreement to the
contrary, payments of “nonqualified deferred compensation” subject to Section
409A may only be made under this Agreement upon an event and in a manner
permitted by Section 409A, to the extent applicable. For purposes of Section
409A, all payments of “nonqualified deferred compensation” subject to Section
409A to be made upon the termination of Executive’s employment under this
Agreement may only be made upon a “separation from service” under Section 409A.
Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments. In no event shall
Executive, directly or indirectly, designate the calendar year of payment with
respect to any amount that is “nonqualified deferred compensation” subject to
Section 409A. All reimbursements provided under this Agreement that are
“nonqualified deferred compensation” that is subject to Section 409A shall be
made or provided in accordance with Section 409A, including, where applicable,
the requirements that (a) any reimbursement is for expenses incurred during the
Employment Period (or during such other time period specified in this
Agreement), (b) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (c) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (d) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Nothing herein shall be construed
as having modified the time and form of payment of any amounts or payments of
“nonqualified deferred compensation” within the meaning Section 409A that were
otherwise payable pursuant to the terms of any agreement between Company and
Executive in effect prior to the date of this Agreement.
 
(b) If Executive is considered a “specified employee” (as defined under Section
409A) and payment of any amounts under this Agreement is required to be delayed
for a period of six (6) months after separation from service pursuant to Section
409A, payment of such amounts shall be delayed as required by Section 409A, and
the accumulated postponed amounts shall be paid in a lump-sum payment within
five (5) days after the end of the six (6) month period. If Executive dies
during the postponement period prior to the payment of benefits, the amounts
postponed on account of Section 409A shall be paid to the personal
representative of Executive’s estate within sixty (60) days after the date of
Executive’s death.
 
3.8 Definition of “Change in Control”. For purposes of this Agreement, a “Change
in Control” shall mean:
 
 
-8-

 
 
(i) The acquisition (other than by or from the Company), at any time after the
date hereof, by any unaffiliated person, entity or “group”, within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or
 
(ii) All or any of the seven (7) individuals who, as of the date hereof,
constitute the Board (as of the date hereof the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-l l
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or
 
(iii) Approval by the stockholders of the Company of (A) a reorganization,
merger or consolidation with respect to which persons who were the stockholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, (B) a liquidation or dissolution of the Company, or (C) the sale of
all or substantially all of the assets of the Companies, unless the approved
reorganization, merger, consolidation, liquidation, dissolution or sale is
subsequently abandoned.
 
(iv) The approval by the Board of the sale, distribution and/or other transfer
or action (and/or series of sales, distributions and/or other transfers or
actions from time to time or over a period of time), that results in the
Company’s ownership of less than 50% of the Company’s and its subsidiaries (on a
consolidated basis) current assets.
 
 
 
-9-

 
 
ARTICLE IV
Restrictive Covenants
 
4.1 Nondisclosure. During the Employment Period and for twenty four (24) months
thereafter, Executive shall not divulge, communicate, use to the detriment of
the Companies or for the benefit of any other person or persons, or misuse in
any way, any Confidential Information pertaining to the business of the
Companies. Any Confidential Information or data now or hereafter acquired by
Executive with respect to the business of the Companies shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, “Confidential Information” means all material information
about the business of the Companies disclosed to the Executive or known by the
Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by
Executive) after the date hereof, and not generally known or readily available
to the public. The above restrictions shall not apply to: (a) information that
at the time of disclosure is in the public domain through no fault of Executive;
(b) information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation; (c) information
approved for release by a written authorization of the Company; or (d)
information that may be required by law or an order of any court, agency, or
proceeding to be disclosed. For the avoidance of doubt, nothing herein is
intended to or shall prohibit Executive from utilizing any knowledge,
information, business techniques and/or methods that Executive knew prior to his
affiliation with the Companies, or that are generally known and used by persons
with training and experience comparable to that of Executive, or that are common
knowledge in the industry. Moreover, nothing in this Agreement is intended to or
shall limit any party’s ability to (x) report possible violations of federal
securities laws to the appropriate government enforcing agency and make such
other disclosures that are expressly protected under federal or state
“whistleblower” laws or (y) respond to inquiries from, or otherwise cooperate
with, any governmental or regulatory investigation.
 
4.2 Nonsolicitation of Employees. During the Employment Period and for a period
of eighteen (18) months thereafter, Executive shall not directly or indirectly,
for himself or for any other person, firm, corporation, partnership, association
or other entity, attempt to employ or enter into any contractual arrangement
with any employee of the Companies or former employee of the Companies, unless
such employee or former employee has not been employed by the Company or one of
its subsidiaries for a period in excess of three (3) months. Notwithstanding the
foregoing, the provisions of this Section 4.2 shall not be violated by (a)
general advertising or solicitation not specifically targeted at employees of
the Companies or (b) actions taken by any person or entity with which Executive
is associated if Executive is not directly or personally involved in any manner
in such solicitation or recruitment and has not identified such employee for
recruiting or solicitation.
 
 
-10-

 
 
4.3 Covenant Not to Compete. Executive will not, at any time, during the
Employment Period, and for a period of twelve (12) months thereafter (the
“Post-Employment Restricted Period”), either directly or indirectly, engage in,
with or for any enterprise, institution, whether or not for profit, business, or
company, competitive with the Business (as defined herein) of the Companies as
such Business is conducted on the date thereof, as a creditor, guarantor, or
financial backer, stockholder, director, officer, consultant, advisor, employee,
member, or otherwise of or through any corporation, partnership, association,
sole proprietorship or other entity; provided, that an investment by Executive,
his spouse or his children is permitted if such investment is not more than four
percent (4%) of the total debt or equity capital of any such competitive
enterprise or business. As used in this Agreement, the “Business” of the
Companies shall be deemed to include the provision of any form of traditional
communications services, Internet based video conferencing services, Unified
communications as a service (“UCaaS”), clouding computing, cloud connectivity,
cloud storage, cloud security and software as a service (“SaaS”); provided,
however, the foregoing prohibition shall not apply to any category of service
from which the Company is deriving less than five percent (5%) in annual
revenue. The foregoing prohibition shall not prevent Executive’s employment or
engagement after the Employment Period (a) by any entity as long as the
activities of such employment or engagement do not involve work on matters
related to the Business or (b) by an investment fund that invests in entities
engaged in the Business so long as Executive is not employed or engaged as an
executive officer or director of such entity engaged in the Business. This
covenant not to compete for the Post-Employment Restricted Period shall only be
effective if Executive has received all compensation and benefits due to him
pursuant to this Agreement, including but not limited to compensation and
benefits under Section 3.5, to the extent applicable. For the avoidance of
doubt, in the event of the Company’s non-renewal of Executive’s employment
following expiration of the Initial Term or any Term Extension, the covenant not
to compete for one (1) year shall only apply if and to the extent that the
Company elects to pay severance to Executive in an amount equivalent in all
respects to that which he would be entitled to receive as if he was terminated
Without Cause pursuant to Section 3.5. The Company shall have the right in its
sole discretion to waive this non-compete clause, in whole or in part.
 
4.4 Mutual Non-disparagement. Executive agrees that he will not, directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement that is likely to have the effect of undermining or
disparaging the reputation of the Company, or its good will, products, or
business opportunities, or that is likely to have the effect of undermining or
disparaging the reputation of any officer, director, agent, representative or
employee, past or present, of the Company. The Company agrees that, except for
circumstances relating to a termination of Executive’s employment by the Company
for Cause, its executive officers or directors shall not directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement that is likely to have the effect of undermining or disparaging the
reputation of Executive.
 
4.5 Injunction. It is recognized and hereby acknowledged by the parties that a
breach by Executive of any of the covenants contained in Section 4.1, 4.2, 4.3
or 4.4 of this Agreement will cause irreparable harm and damage to the Company
or the Companies, as the case may be, the monetary amount of which may be
virtually impossible to ascertain. As a result, Executive recognizes and hereby
acknowledges that the Company shall be entitled to seek an injunction from any
court of competent jurisdiction in Manhattan, New York enjoining and restraining
any violation of any or all of the covenants contained in this Article IV by the
Executive, and that such right to injunction shall be cumulative and in addition
to whatever other remedies the Company may possess.
 
 
-11-

 
 
ARTICLE V
Miscellaneous
 
5.1 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without giving effect to any conflicts-of-law provisions. In respect of any
claim arising out of or relating to this Agreement, the parties hereby
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or any state court located in
Manhattan, New York.
 
5.2 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
 
 
 
 
 
-12-

 
 
 
If to the Company:
 
Fusion Connect, Inc.420 Lexington Avenue,Suite 1718New York, New York
10170Attention: General Counsel
 
 
with copy to Vice-Chairman of the Board of Directors
 
If to Executive:
 
Matthew D. Rosen(to his last known address in the records of the Company)
with a copy to Brian S. Kaplan, Esq., DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020

 
or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.
 
5.3 Successors.
 
(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of, and be enforceable by, Executive’s legal representatives.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and permitted assigns.
 
(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law or otherwise.
 
5.4 Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.
 
 
-13-

 
 
5.5 Waivers. The waiver by either party of a breach or violation of any term or
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.
 
5.6 Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement, or any other remedy available at law or in equity.
 
5.7 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person (other
than the parties hereto and, in the case of Executive, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this Agreement.
 
5.8 Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others, or on
account of any remuneration or other benefit earned or received by Executive
after the termination of Executive’s employment hereunder. In no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement. The Company agrees to pay, to the full extent permitted by law,
all legal fees and expenses which Executive may reasonably incur as a result of
any contest by the Company or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any payment pursuant to Section 5.9 of this Agreement), plus in each case
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Internal Revenue Code of 1986, as amended (the “Code”).
 
5.9 Section 280G of the Code. Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or its
affiliates to Executive or for Executive’s benefit pursuant to the terms of this
Agreement or otherwise (the “Covered Payments”) constitute parachute payments
(the “Parachute Payments”) within the meaning of Section 280G of the Code and,
but for this Section 5.9, would be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to Executive of the Covered Payments after payment of the Excise Tax to
(ii) the Net Benefit to Executive if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax (that amount, the
“Reduced Amount”). “Net Benefit” shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes.
 
 
-14-

 
 
Any such reduction shall be made in accordance with Section 409A and the
following:
 
(i) the Covered Payments consisting of cash severance benefits that do not
constitute nonqualified deferred compensation subject to Section 409A shall be
reduced first, in reverse chronological order; and
 
(ii) all other Covered Payments consisting of cash payments, and Covered
Payments consisting of accelerated vesting of equity based awards to which
Treas. Reg. § 1.280G-1 Q/A-24(c) does not apply, and that in either case do not
constitute nonqualified deferred compensation subject to Section 409A, shall be
reduced second, in reverse chronological order;
 
(iii) all Covered Payments consisting of cash payments that constitute
nonqualified deferred compensation subject to Section 409A shall be reduced
third, in reverse chronological order; and
 
(iv) all Covered Payments consisting of accelerated vesting of equity-based
awards to which Treas. Reg. § 1.280G-1 Q/A-24(c) applies shall be the last
Covered Payments to be reduced.
 
Any determination required under this Section 5.9 shall be made in writing in
good faith by an independent accounting firm selected by the Company (the
“Accountants”). The Company and Executive shall provide the Accountants with
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 5.9. For purposes of making the
calculations and determinations required by this Section 5.9, the Accountants
may rely on reasonable, good-faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants’
determinations shall be final and binding on the Company and Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accountants in connection with the calculations required by this Section 5.9.
 
(v) It is possible that after the determinations and selections made pursuant to
this Section 5.9 Executive will receive Covered Payments that are in the
aggregate more than the amount intended or required to be provided after
application of this Section 5.9 (“Overpayment”) or less than the amount intended
or required to be provided after application of this Section 5.9
(“Underpayment”).
 
(vi) In the event that: (A) the Accountants determine, based upon the assertion
of a deficiency by the Internal Revenue Service against either the Company or
Executive that the Accountants believe has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code)
from the date of Executive’s receipt of the Overpayment until the date of
repayment.
 
 
-15-

 
 
(vii) In the event that: (A) the Accountants, based upon controlling precedent
or substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of Executive together with interest at the applicable federal rate (as defined
in Section 7872(f)(2)(A) of the Code) from the date the amount should have
otherwise been paid to Executive until the payment date.
 
5.10 Reimbursement of Legal Expenses. The Company shall promptly reimburse
Executive for all reasonable legal and tax advisor fees incurred by Executive in
calendar year 2018 in connection with the preparation, negotiation and execution
of this Agreement and ancillary documents.
 
5.11 Post-Employment Cooperation. Executive agrees to reasonably cooperate with
and provide assistance to the Companies and their legal counsel in connection
with any litigation (including arbitration or administrative hearings) or
investigation affecting the Companies, in which, in the reasonable judgment of
the Companies counsel, Executive’s assistance or cooperation is needed;
provided, however, that in no event shall Executive be required to cooperate
pursuant to this Section 5.11 with respect to any matter that could reasonably
be expected to be materially adverse to Executive’s interests. Executive shall,
when reasonably requested by the Companies, provide truthful testimony or other
assistance and shall travel at the Companies’ request in order to fulfill this
obligation; provided, however, that, in connection with such litigation or
investigation, any such requests of Executive’s time shall take into account
Executive’s then existing employment or other obligations and not place an undue
or unreasonable burden on Executive. The Companies shall provide Executive with
reasonable notice in advance of the times in which Executive’s cooperation or
assistance is needed and shall advance or reimburse (as requested by Executive)
reasonable expenses (including for professional advisors) incurred by Executive
in connection with such matters, as well as for any actual lost wages suffered
as a result of absence from employment.
 
5.12 Entire Agreement; Amendments.
 
(a) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and supersedes and replaces in its
entirety the 2015 Agreement and all prior agreements and understandings, oral or
written, among the parties hereto with respect to Executive’s employment with
the Companies.
 
(b) Notwithstanding any legal principle to the contrary, the parties expressly
agree that any oral amendment to or modification of this Agreement, including
any oral modification to this Section 5.12, shall be ineffective, and that this
Agreement, including this Section 5.12, may be amended only by an agreement in
writing signed by the parties hereto, it being the express intent of the parties
that such amendment in writing shall be the exclusive means of effecting any
amendment or modification of any provision of this Agreement whatsoever.
 
 
-16-

 
 
5.13 Tax Withholding. The Companies may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be with-held pursuant to any applicable law or regulation. Executive is
solely responsible for all taxes imposed on him as a result of his receipt of
any payment or benefit arising under this Agreement, other than such taxes that
are, by their nature, obligations of the Company (for example, and without
limitation, the employer portion of the Federal Insurance Contributions Act
(FICA) taxes, and any corporate taxes incurred by the Company as a result of the
disallowance of any tax deduction for compensation paid to Executive, and the
Company does not guarantee the tax treatment or tax consequences associated with
any payment or benefit arising under this Agreement.
 
5.14 Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and shall not affect its construction or
interpretation. All references to “Sections” or “Articles” refer to the
corresponding Sections or Articles of this Agreement unless otherwise specified.
All words used in this Agreement shall be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.
 
5.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one and the same
agreement. Signatures transmitted by facsimile or electronic copies of e-mailed
documents (e.g., in .pdf format) shall be deemed originals for this purpose.
 
5.16 Survival. The terms, conditions, rights and obligations of the parties
shall survive any termination or expiration of this Agreement to the extent
necessary to the intended preservation of such terms, conditions, rights, and
obligations, including, without limitation, Articles II, III, and IV and Section
5.11 of this Agreement.
 
 
 
[remainder of page intentionally left blank]
 
 
 
-17-

 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
 
FUSION CONNECT, INC.
 
 
 
By: /s/ James P. Prenetta, Jr.
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel
 
 
EXECUTIVE:
 
 
 
/s/ Matthew D. Rosen
    Matthew D. Rosen

 
 
 
 
 
 
-18-
